Exhibit EXECUTION VERSION [FORM OF] NON-COMPETITION AGREEMENT This Non-Competition Agreement dated April , 2008 (the "Non-Competition Agreement"), is by and among Rick’s Cabaret International, Inc., Texas corporation, (“Rick’s”) and [Name] (“[Name]”). W I T N E S S E T H: WHEREAS, the parties entered into a Purchase Agreement dated March 4, 2008 (the “Purchase Agreement”), between Jerry [Name] (“[Name]”), Kenneth Meyer (“Meyer”), Charles McClure (“McClure”), Hotel Development-Texas, Ltd., a Texas limited partnership (“Hotel Development”), HD Texas Management, LLC, a Texas limited liability company (“HD”), DPC Holdings, LLC, a Texas limited liability company (“DPC”), Illusions-Dallas Private Club, Inc., a not-for-profit Texas corporation (“Illusions”), Rick’s Cabaret International, Inc., a Texas corporation (“Rick’s), RCI Entertainment (Dallas), Inc., a Texas corporation (“Buyer”) and RCI Holdings, Inc., a Texas corporation (“RCI”) pursuant to whichpursuant to which Buyer would acquire 100% of the limited partnership interest of Hotel Development (the “Partnership Interest”) and 100% of the membership interest in HD (the “Membership Interest”) and pursuant to which RCI would acquire the Real Property (the “Transaction”); and WHEREAS, Hotel Development owns an adult entertainment cabaret known as “The Executive Club” (the “Club”), located at 8550 North Stemmons Freeway, Dallas, Texas 75226 (the “Premises”); and WHEREAS, the parties entered into an Amendment to Purchase Agreement dated April , 2008, to set aside an aggregate of 10,500 of the Rick’s LLC Shares to be held by Robert D. Axelrod, P.C. pursuant to an Escrow Agreement (the “Escrow Agreement”) ; and WHEREAS, pursuant to the terms and condition of the Purchase Agreement, [Name] has agreed to sell to Buyer his ownership interest in Hotel Development and HD and has agreed to sell to RCI his ownership interest in DPC (the “Acquisition”); and WHEREAS, [Name] will benefit from the Transaction; and WHEREAS, in connection with the Transaction, Buyer, Rick’s and RCI, have agreed to pay [Name] cash and certain other consideration, as more fully described in the Purchase Agreement; and WHEREAS, Buyer, Rick’s and RCI require that [Name] enter into this Non-Competition Agreement as a condition to Buyer, Rick’s and RCI entering into the Transaction; and WHEREAS, [Name] agree to enter into this Non-Competition Agreement in consideration of acts on the part of Buyer, Rick’s and RCIas contemplated by the Transaction; and WHEREAS, all terms not defined herein shall have the meaning set forth in the Purchase Agreement, as amended. NOW, THEREFORE, in consideration of the premises, the closing of the Transaction and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Covenants.From and after the date of this Non-Competition Agreement through and including the five (5) year period immediately following the date of this Non-Competition Agreement (such five (5) year period, the “Restricted Period”), [Name] shall not compete withRick’s or any of Rick’s subsidiaries or affiliates, Hotel Development or the Club, and shall not either individually or jointly, directly or indirectly, whether for compensation or not, alone or in association with any other person or entity, without the express written consent of Rick’s: (a) Own or share in the earnings of, carry on, manage, operate, control, be engaged in, render services to, solicit customers for, participate in or otherwise be connected with, any business engaged in the operation of an establishment featuring live female nude or semi-nude entertainment in Dallas County, Tarrant County or any of the adjacent counties thereto; or (b) Solicit or induce, or attempt to solicit or induce, any employee, independent contractor, or agent or consultant of Rick’s or the Club to leave his or her employment or terminate his or her agreement or relationship with Rick’s or the Club. 2.Acknowledgments and Agreements of [Name].[Name] acknowledges and agrees that: (a) Due to the nature of Rick’s business, the foregoing covenants place no greater restraint upon [Name] than is reasonably necessary to protect the business and goodwill of Rick’s; (b) These covenants protect a legitimate interest of Rick’s and do not serve solely to limit Rick’s future competition; (c) This Non-Competition Agreement is not an invalid or unreasonable restraint of trade; (d) A breach of these covenants by [Name] would cause irreparable damage to Rick’s; (e) These covenants will not preclude [Name] from becoming gainfully employed following the closing of the Purchase Agreement; (f) These covenants are reasonable in scope and are reasonably necessary to protect Rick’s business and goodwill and valuable and extensive trade which Rick’s has established through its own expense and effort; Non-Competition Agreement - Page 2 (g) The signing of this Non-Competition Agreement is necessary as part of the consummation of the Transaction previously discussed; and (h) [Name] has carefully read and considered all provisions of this Non-Competition Agreement and agrees that all of the restrictions set forth are fair and reasonable and are reasonably required for the protection of the interests of Rick’s. 3.Remedies, Injunction.In the event of an actual breach of any provisions of this Non-Competition Agreement by [Name], [Name] agrees that Rick’s shall be entitled to a temporary restraining order, preliminary injunction and/or permanent injunction restraining and enjoining [Name] from violating the provisions herein.Nothing in this Non-Competition Agreement shall be construed to prohibit Rick’s from pursuing any other available remedies for such breach or threatened breach, including the recovery of damages from [Name].[Name] further agrees that, for the purpose of any such injunction proceeding, it shall be presumed that Rick’s legal remedies would be inadequate and that Rick’s would suffer irreparable harm as a result of any violation of the provisions of this Non-Competition Agreement by [Name]. 4.Severability.In the event that any of the provisions of this Non-Competition Agreement are held to be invalid or unenforceable in whole or in part, those provisions to the extent enforceable and all other provisions shall nevertheless continue to be valid and enforceable as though the invalid or unenforceable parts had not been included in this Non-Competition Agreement.In the event that any provision relating to the time period or scope of a restriction shall be declared by a court of competent jurisdiction to exceed the maximum time period or scope such court deems reasonable and enforceable, then the time period or scope of the restriction deemed reasonable and enforceable by the court shall become and shall thereafter be the maximum time period or the applicable scope of the restriction.[Name] further agrees that such covenants and/or any portion thereof are severable, separate and independent, and should any specific restriction or the application thereof, to any person, firm, corporation, or situation be held to be invalid, that holding shall not affect the remainder of such provisions or covenants. 5.General Provisions. (a) Notices.Any notices to be given hereunder by either party to the other may be effected either by personal delivery in writing or by mail, registered or certified, postage prepaid with return receipt requested or by a recognized overnight delivery service.Mailed notices shall be addressed to the parties at the addresses set forth below, but each party may change their address by written notice in accordance with this Paragraph (a).Notices delivered person­ally shall be deemed communicated as of actual receipt; mailed notices shall be deemed communicated as of three (3) days after mailing; and overnight delivery service shall be deemed delivered one (1) day after depositing with the overnight delivery service. If to Rick’s, Buyer Eric Langan, President Or RCI: 10959 Cutten Road Houston, Texas 77066 Non-Competition Agreement -Page 3 With a copy to: Mr. Robert D. Axelrod Axelrod,
